Citation Nr: 9906406	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  98-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for severe atherosclerotic 
disease distal aorta with gradient to iliac vessels (claimed 
as blood circulation impairment) as secondary to service-
connected residual burn scars of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.
By an October 1946 rating decision, service connection was 
granted for residual burn scars of the right leg.  A 
noncompensable (zero percent) disability rating was assigned.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claim.


FINDING OF FACT

The medical evidence supports a finding that the veteran's 
severe atherosclerotic disease distal aorta with gradient to 
iliac vessels (claimed as blood circulation impairment) is 
related to his service-connected residual burn scars of the 
right leg.


CONCLUSION OF LAW

Severe atherosclerotic disease distal aorta with gradient to 
iliac vessels (claimed as blood circulation impairment) is 
proximately due to or the result of service-connected 
residual burn scars of the right leg.  38 U.S.C.A. § 5107 
(West 1991);  38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  



Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).



In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Factual Background

The veteran's December 1945 discharge examination noted that 
he sustained a burn to his right leg and side in March 1944.  
It was also noted that the veteran spent 3 and 1/2 weeks in the 
hospital as a result thereof.  The examiner found scars on 
the right leg.  One scar was 4 centimeters (cm) in diameter, 
and the other was 2 cm.

By an October 1946 rating decision, service connection was 
granted for residual burn scars of the right leg.  A 
noncompensable (zero percent) disability rating was assigned.

The veteran underwent a VA examination in March 1947.  Among 
other things, the VA examiner found 2 superficial, pigmented 
scars on the lateral aspect of the veteran's right leg.  The 
examiner noted that one scar was the "size of a lemon," 
while the one below it was the "size of a large walnut."  
Also, the examiner found the scars to be non-tender, well-
healed, with no loss of tissue.

In March 1997, the veteran submitted a claim of entitlement 
to service connection for a blood circulation impairment of 
the right leg, secondary to the burn injury he sustained in 
1944.  The veteran noted that he was service-connected for 
residual burn scars.  He also identified various health care 
providers who had treated this condition, including VA.

VA medical records were subsequently obtained that covered 
the period from December 1994 to April 1997.  Among other 
things, these records show that the veteran underwent an 
abdominal aortogram with peripheral runoff in January 1997.  
The impressions from this procedure included severe 
atherosclerotic disease involving the distal aorta with 
significant pressure gradient from the aorta to the iliac 
vessels after augmentation with Priscoline.  

Further, the right lower extremity showed a single vessel, 
the anterior tibial, patent to the foot, but no dorsalis 
pedis or dorsal arch was seen.  The medial and lateral 
plantar arteries were present.  Later that same month, the 
veteran was hospitalized for a bilateral iliac artery stent 
placement.  At that time, pertinent clinical diagnoses noted 
but not treated included: peripheral vascular disease; 
coronary artery disease; hypertension; benign prostatic 
hypertrophy; and degenerative joint disease of bilateral 
hips.  Following this procedure, the veteran was treated for 
what was assessed as deep vein thrombosis of the right lower 
extremity.  

Private medical records were obtained from B. Parker, M.D., 
that covered the period from November 1996 to March 1997.  
These records show that the veteran sought treatment for 
vesicular lesions of the right leg in November 1996.  Dr. 
Parker initially treated this condition with Silvadene crème, 
but subsequently noted that he was going to refer the veteran 
to a dermatologist.  

In March 1997, it was noted that the veteran apparently had a 
stent put into both legs in the femoral popliteal arteries at 
VA in January 1997, and subsequently developed complication 
getting a cellulitis and phlebitis without apparent clot.  
The veteran reported that ultrasounds were done on both legs.  
Although a clot was not found in the leg, he reportedly 
developed a cellulitis with marked edema of the right lower 
extremity.  The left leg came out fine.  On examination, Dr. 
Parker did find about a 2+ edema of the right lower extremity 
"BK" with some mild erythema.  Overall impression was 
status post-op stent to both lower extremities with 
cellulitis and phlebitis of the right lower extremity, slowly 
improving.

Private medical records were also obtained from a Dr. 
Lumpkin, which shows that the veteran was treated in November 
1996 for problems with his right leg which he described as 
blisters.  Dr. Lumpkin noted that the veteran had a history 
of circulation problems in the legs, with the right leg 
greater than the left.  It was also noted that the veteran 
had a saphenous vein taken from both legs several years ago 
in a heart operation.  Additionally, it was noted that the 
veteran had a history of a "shrapnel wound" on his right 
leg from World War II, and that he had a right artificial hip 
replacement from a few years ago.  Dr. Lumpkin noted that the 
circulation to the veteran's legs had not been great in the 
past, but that the current condition was the worst the legs 
had ever been.  Diagnostic impressions included acute and 
chronic stasis dermatitis; indolent cellulitis of the right 
leg; and incipient stasis ulceration.  

A separate statement from Dr. Parker was submitted in support 
of the veteran's claim in May 1997.  Dr. Parker reported that 
his statement was to confirm his opinion that the severe 
burns the veteran sustained on his right leg in 1944 while in 
the military, "could have contributed to the vascular 
insufficiency of his right leg."

Also on file is a May 1997 statement from J. Lerma, M.D.  Dr. 
Lerma stated that he agreed with Dr. Parker that the 
veteran's burns affected his lower extremity vascular system 
which healed in an obstructive manner, thus leading to the 
present severe peripheral vascular condition.

In a September 1997 rating decision, the RO denied the claim 
of entitlement to service connection for severe 
atherosclerotic disease distal aorta with gradient to iliac 
vessels (claimed as blood circulation impairment) as 
secondary to service-connected residual burn scars of the 
right leg.  The RO noted the opinions of Dr. Parker and Dr. 
Lerma, but found that the evidence of record did not support 
the veteran's reported history of severe burns of his lower 
extremities.  (Emphasis added).  Specifically, the RO noted 
that the veteran was discharged from service with two burn 
scars on his lower right leg, one of which was 4 cm and the 
other 1 cm.  

Therefore, the RO held that if the veteran currently had 
severe burn scars to his lower extremities, then it was not 
related to military service.  (Emphasis added).  Furthermore, 
the RO held that the veteran had not provided supporting 
medical evidence that established a causal relationship 
between a 1 cm and a 4 cm scar on the right lower extremity 
and his severe atherosclerotic disease distal aorta with 
peripheral gradient to iliac vessels in his lower 
extremities.

The veteran appealed the above decision to the Board.

In statements received in February 1998 and February 1999, 
the veteran's accredited representative argued that the 
opinions from Dr. Parker and Dr. Lerma provided the necessary 
medical evidence relating the veteran's lower extremity 
vascular disorder to his service-connected burns of the right 
leg.  Moreover, in the February 1999 statement, the 
representative argued that there was no medical evidence 
which refuted these opinions.  

Although the representative acknowledged that the proffered 
term "severe" may be debatable regarding the burns, but 
that did not change the fact that the veteran did sustain 
burns to his right leg during service.  The representative 
noted that the veteran was already service-connected for 
residual burn scars.  Therefore, the representative argued 
that the RO did not provide adequate reasons and bases upon 
which to reject the veteran's claim.

Analysis

In the instant case, the veteran has submitted a well-
grounded claim of service connection for severe 
atherosclerotic disease distal aorta with gradient to iliac 
vessels (claimed as blood circulation impairment) as 
secondary to service-connected burn scars of the right leg.  
The evidence clearly shows that the veteran sustained burns 
to his right leg during his period of active service, the 
medical evidence supports a finding that the veteran 
currently has the claimed disability, and the opinions of Dr. 
Parker and Dr. Lerma provide the requisite medical nexus.  
Caluza 7 Vet. App. at 506.  

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  

Although credibility is often determined by the demeanor of a 
witness, a document may also be credible evidence.  The Court 
in Savage noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage at 496.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that the Board 
cannot base its decisions on its own unsubstantiated medical 
conclusion, but must support any medical conclusions through 
citation to independent medical evidence in the record or to 
citation of learned treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Id.  As noted by the veteran's representative, 
there is no medical evidence on file which refutes the 
opinions of Dr. Parker and Dr. Lerma.  Furthermore, in the 
opinion of the Board, the evidence of record does not provide 
a basis upon which to question the validity of these 
opinions.  

The evidence shows that Dr. Parker had the opportunity to 
examine the veteran's right leg, so he is undoubtedly aware 
of the extent of the burn residuals thereof.  Nothing on file 
shows that the veteran sustained any burns since his period 
of active duty.  Additionally, both Dr. Parker and Dr. Lerma 
were aware that they were relating the veteran's current 
vascular problems to burns sustained approximately 50 years 
earlier.

The RO denied the claim on the grounds that the reported size 
of the residual burn scars did not show that the initial 
injury was "severe."  However, the Board notes that the 
service medical records show that the veteran was 
hospitalized for 3 and 1/2 weeks due to the original burn.  

The length of this hospital stay does tend to indicate that 
the original injury may have been "severe."  More 
importantly, there is no dispute that the veteran actually 
sustained a burn to his right leg during service.  
Consequently, the Board is of the opinion that this rationale 
does not provide an adequate basis upon which to deny the 
veteran's claim, especially in the absence of competent 
medical evidence refuting the opinions of Dr. Parker and Dr. 
Lerma.

For the reasons stated above, the Board finds that the only 
competent medical evidence of record to address the etiology 
of the veteran's severe atherosclerotic disease distal aorta 
with gradient to iliac vessels (claimed as blood circulation 
impairment) has related the condition to the burns he 
sustained during service, and, thus, to his service-connected 
residual burn scars.  Therefore, the Board concludes that the 
evidence of record supports a grant of service connection on 
a secondary basis in the instant case.


ORDER

Entitlement to service connection for severe atherosclerotic 
disease distal aorta with gradient to iliac vessels (claimed 
as blood circulation impairment) as secondary to service-
connected burn scars of the right leg is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


